DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obana et al. (US 2015/0323996 A1) hereinafter “Obana.”
As to claim 1, Obana discloses a vibration control apparatus for vibrating a vibration mechanism (Figs. 2 and 4), the vibration control apparatus comprising: 
a content information acquisition section that acquires content information about content including at least either one of video and audio to be presented to a user (¶0068 and ¶0079, Figs. 2 and 4. “The control section 31 controls the display of an image to be displayed on the display section 35.”); and 
a vibration control section that vibrates the vibration mechanism during the presentation of the content in such a manner as to present to the user a pseudo force sensation causing the user to feel a pulling force applied in a direction determined based on the content information (¶0038, ¶0068 and ¶0079, Figs. 2 and 4. “The control section 31 outputs, to the vibration generation section 37, vibration control signals for controlling vibrations of the actuator 373 (the left actuator 373L and the right actuator 373R).” “With the use of phantom sensation that stimulates two different points in the user's skin (specifically, the left hand and the right hand of the user holding the main body of the information processing apparatus 3) to cause the user to perceive a pseudo stimulus at one point, the left actuator 373L and the right actuator 373R impart, to the user of the information processing apparatus 3, vibrations for causing the user to perceive the display position of the virtual object OBJ as the vibration source in a pseudo manner (vibrations for causing the display position of the virtual object OBJ to be the position where a pseudo force sense is presented).”).
As to claim 2, Obana discloses wherein the content includes audio, the content information includes at least either one of the volume of the audio and the frequency of the audio, and the vibration control section defines the pseudo force sensation in accordance with either one of the volume and the frequency (¶0043. “In addition, in the vibration control, the vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.” Vibration energy increases with sound volume.).
As to claim 3, Obana discloses wherein the content includes audio on a plurality of channels (¶0039-0040 and ¶0061. Stereo loudspeakers output stereo sounds.), 
the content information includes information indicative of the volume of each of the plurality of channels (¶0039-0041 and ¶0043. Stereo sounds. “Vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.” The sounds have volumes.), and 
the vibration control section defines the pseudo force sensation in accordance with the volume of each of the plurality of channels (¶0039-0041 and ¶0043. Stereo sounds. Vibration energy may be controlled so that the greater the volumes of the sounds, the greater the vibration energy.).
	As to claim 4, Obana discloses wherein the content includes audio on a plurality of channels (¶0039-0040 and ¶0061. Stereo loudspeakers output stereo sounds.), 
the content information includes at least either one of a position and a direction of a sound source that are identified from the audio on each of the plurality of channels (¶0079 and ¶0083. “Sound data prepared in advance may be used as vibration data.” “The display position of the virtual object OBJ, the position to be perceived as the vibration source in a pseudo manner (a pseudo force sense presentation position), and the sound source localization position are substantially matched.”), and 
the vibration control section defines the pseudo force sensation in accordance with either one of the position and direction of the sound source (¶0079. “The display position of the virtual object OBJ, the position to be perceived as the vibration source in a pseudo manner (a pseudo force sense presentation position), and the sound source localization position are substantially matched.” Vibration in accordance with the sound source localization position.). 
As to claim 5, Obana discloses wherein the content information includes information about a position of a target object appearing in video to be presented to the user, and the vibration control section defines the pseudo force sensation in accordance with the position of the target object (¶0079, Fig. 4. “To cause the user to perceive a pseudo stimulus at one point, the left actuator 373L and the right actuator 373R impart, to the user of the information processing apparatus 3, vibrations for causing the user to perceive the display position of the virtual object OBJ as the vibration source in a pseudo manner (vibrations for causing the display position of the virtual object OBJ to be the position where a pseudo force sense is presented).”).
As to claim 6, Obana discloses wherein the vibration control section determines the direction of the pseudo force sensation in accordance with the direction of movement of the target object (¶0038 and ¶0079-0080, Fig. 4. “For example, if the virtual object OBJ is displayed so as to move in an area to the left of the center of the display screen of the display section 35, the amplitude of the vibration imparted by the left actuator 373L to the main body of the information processing apparatus 3 is greater than the amplitude of the vibration imparted by the right actuator 373R to the main body of the information processing apparatus 3. Thus, the vibration to be imparted to the user from the left side is made stronger than the vibration to be imparted to the user from the right side, whereby it is possible to cause the user to perceive as the vibration source the position on the left of the display screen where the virtual object OBJ is displayed so as to move.”).
As to claim 8, Obana discloses wherein the vibration mechanism is connected to a drive mechanism that varies the orientation of the vibration mechanism in a housing accommodating the vibration mechanism, and the vibration control section varies the vibration direction of the vibration mechanism by controlling the drive mechanism in accordance with the direction of pseudo force sensation defined based on the content information (¶0075. “The actuator 373 is driven in accordance with the driving signals output from the amplification section 372, thereby imparting vibrations corresponding to the driving signals to the main body of the information processing apparatus 3.” “The actuator 373 may use the method of generating vibrations by an eccentric motor (ERM: Eccentric Rotating Mass).” Mass of ERM motor changes orientation while being driven.).
As to claim 11, Obana discloses a method of controlling a vibration mechanism (Figs. 2, 4 and 8), the method comprising:
acquiring content information about content including at least either one of video and audio to be presented to a user (¶0068 and ¶0079, Figs. 2, 4 and 8. “The control section 31 controls the display of an image to be displayed on the display section 35.”); and 
vibrating the vibration mechanism during the presentation of the content in such a manner as to present to the user a pseudo force sensation causing the user to feel a pulling force applied in a direction determined based on the content information (¶0068 and ¶0079, Figs. 2, 4 and 8. “The control section 31 outputs, to the vibration generation section 37, vibration control signals for controlling vibrations of the actuator 373 (the left actuator 373L and the right actuator 373R).” “With the use of phantom sensation that stimulates two different points in the user's skin (specifically, the left hand and the right hand of the user holding the main body of the information processing apparatus 3) to cause the user to perceive a pseudo stimulus at one point, the left actuator 373L and the right actuator 373R impart, to the user of the information processing apparatus 3, vibrations for causing the user to perceive the display position of the virtual object OBJ as the vibration source in a pseudo manner (vibrations for causing the display position of the virtual object OBJ to be the position where a pseudo force sense is presented).”).
As to claim 12, Obana discloses a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to control a vibration mechanism, by carrying out actions (¶0058), comprising: 
acquiring content information about content including at least either one of video and audio to be presented to a user (¶0068 and ¶0079, Figs. 2 and 4. “The control section 31 controls the display of an image to be displayed on the display section 35.”); and
vibrating the vibration mechanism during the presentation of the content in such a manner as to present to the user a pseudo force sensation causing the user to feel a pulling force applied in a direction determined based on the content information (¶0068 and ¶0079, Figs. 2, 4 and 8. “The control section 31 outputs, to the vibration generation section 37, vibration control signals for controlling vibrations of the actuator 373 (the left actuator 373L and the right actuator 373R).” “With the use of phantom sensation that stimulates two different points in the user's skin (specifically, the left hand and the right hand of the user holding the main body of the information processing apparatus 3) to cause the user to perceive a pseudo stimulus at one point, the left actuator 373L and the right actuator 373R impart, to the user of the information processing apparatus 3, vibrations for causing the user to perceive the display position of the virtual object OBJ as the vibration source in a pseudo manner (vibrations for causing the display position of the virtual object OBJ to be the position where a pseudo force sense is presented).”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Obana, as applied to claim 1 above. 
As to claim 7, Obana does not expressly disclose wherein when a direction of pseudo force sensation defined based on the content information does not coincide with the direction of pseudo force sensation presentable by the vibration mechanism, the vibration control section causes the vibration mechanism to generate a given vibration instead of or in addition to the pseudo force sensation.
However, this is implied throughout Obana. ¶0090, for example, discloses adjusting the time of vibrations if the virtual object is moving towards the user on a monitor so that vibrations occur when it is assumed to reach the position of the user. ¶0093 further discloses, “the position to be perceived as the vibration source in the exemplary embodiment does not need to be the position of an image displayed so as to move.” In both of these examples the direction does not coincide with the basic side to side pseudo force vibrations yet the device is still vibrated. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to vibrate even when there isn’t side to side movement. The motivation would have been to still provide vibrations representative of the virtual object to the user to enhance their gaming experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Obana et al. (US 2015/0356838 A1), Yamano et al. (US 2017/0136354 A1), and Nakagawa et al. (US 2017/0087458 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654